Citation Nr: 0311396	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  94-33 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) educational benefits in 
the amount of $288.16.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran on active duty from May 1979 to December 1981.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of an April 1994 decision by the Committee 
on Waivers and Compromises (Committee) of the VA Regional 
Office (RO) in Albuquerque, New Mexico which denied the 
veteran's request for waiver of recovery of an overpayment of 
VA educational benefits in the amount of $288.16.  

FINDINGS OF FACT

1.  Additional information and evidence is required in order 
to determine whether the veteran has been overpaid VA 
educational benefits and, if so, whether she is entitled to 
waiver of recovery of the overpayment.

2.  The veteran has not been in communication with VA for 
many years; she failed without explanation to appear for a 
scheduled personal hearing in February 2003; a letter sent by 
the Board in April 2003 to her latest address of record was 
returned by the United States Postal Service as 
undeliverable; the whereabouts of the veteran are unknown.


CONCLUSION OF LAW

By failing to keep VA informed as to her whereabouts and to 
appear for her scheduled hearing, the veteran has abandoned 
her appeal.  38 U.S.C.A. §§ 5102, 7105 (West 2002); 38 C.F.R. 
§§ 3.1(q), 3.158 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Documents in the education file indicate that the veteran was 
overpaid Chapter 1606 (formerly Chapter 106) educational 
benefits from September to December 1993 because she withdrew 
from two classes in November 1993, resulting in her being 
reduced from full time to half time.  She requested waiver of 
recovery of the overpayment, and also contended that she was 
not overpaid because she had to withdraw from the classes due 
to mitigating circumstances.  In an April 1994 decision the 
Committee denied waiver of recovery of the overpayment, and 
the veteran perfected an appeal of that decision.  As 
discussed in greater detail below, the veteran has not been 
heard from since 1994 and her current whereabouts are 
unknown.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation do not apply to the 
veteran's claim.  See, in general, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)); 38 C.F.R. § 3.159 (2002).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the provisions of the VCAA do not apply 
to Chapter 53 of Title 38 of the United States Code, which 
pertains to waiver of recovery of indebtedness due VA.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The 
provisions of the VCAA, and its implementing regulation, are 
not, therefore, applicable to the adjudication of the issue 
of entitlement to waiver of recovery of an overpayment of VA 
benefits.
Pertinent law and regulations

Where evidence requested in connection with an original 
claim, a claim for increase, a claim to reopen, or for the 
purpose of determining continuing entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  38 C.F.R. § 3.158 (2002).

If an application for a benefit under the laws administered 
by VA is incomplete, VA shall notify the claimant of the 
information necessary to complete the application.  
38 U.S.C.A. § 5102(b) (West 2002).  The regulations provide 
that notices to the veteran are to be sent to the latest 
address of record.  38 C.F.R. § 3.1(q) (2002).  The Court has 
held, however, that if a notice to the veteran is returned by 
the Postal Service as undeliverable, VA must review the 
claims file for any other possible or plausible address.  
Woods v. Gober, 14 Vet. App. 214 (2000).  The burden is on VA 
to show that a notice was sent to the latest address of 
record, including all possible addresses in the claims file.  
The veteran is, however, required to keep VA informed of her 
whereabouts.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).
Analysis

The veteran requested waiver of recovery of the overpayment 
of VA educational benefits in the amount of $288.16.  He 
request for waiver was denied in April 1994, and she appealed 
that decision.  In essence, the veteran argued that her 
educational benefits should not have been reduced because she 
had to withdraw from classes due to mitigating circumstances.  
For reasons which will be explained in detail below, however, 
the Board will not address the merits of the veteran's 
appeal.  Rather, the Board finds that the veteran has 
abandoned her appeal and that the appeal must therefore be 
dismissed.  

In essence, VA has heard nothing from the veteran since her 
appeal was filed in 1994.  According to the documents in the 
education file, the last communication that the RO received 
from the veteran consisted of her July 1994 substantive 
appeal.  In her substantive appeal the veteran requested a 
hearing before a member of the Board at the RO  For some 
reason not documented in the file the hearing was not 
scheduled until April 3, 2003.  In February 2003 the RO 
notified the veteran of the scheduled hearing at the address 
shown on her substantive appeal.  The veteran failed without 
explanation to appear for the scheduled hearing.

The RO certified the appeal to the Board in April 2003.  
Notice of that certification was sent to the veteran at the 
address shown on the substantive appeal.  That notice was not 
returned by the Postal Service as undeliverable.  On receipt 
of the education file at the Board, in an April 2003 notice 
the Board informed the veteran of receipt of her appeal at 
the Board, and the procedures that would be followed in 
processing her appeal.  The Board's April 2003 notice was 
also sent to the address shown on the substantive appeal; 
that notice was returned by the Postal Service as 
undeliverable.

The Board has reviewed the documents and evidence in the 
education file, and no other address can be located for the 
veteran.  Additional information and evidence is required 
from the veteran in order to determine whether an overpayment 
exists and, if so, whether she is entitled to waiver of 
recovery of the overpayment.  The required evidence includes 
a current Financial Status Report and corroborating evidence 
of the claimed mitigating circumstances that resulted in 
reduction in her attendance from full to half time.  Because 
the current whereabouts of the veteran cannot be determined, 
that evidence cannot be obtained.

As noted above, it is the veteran's responsibility to keep VA 
informed as to her whereabouts; if she does not,  "there is 
no burden on the part of the VA to turn up heaven and earth 
to find [him]."  See Hyson, 5 Vet. App. at 265.  Because the 
veteran has failed to keep VA informed as to her whereabouts, 
and her whereabouts cannot otherwise be determined, the Board 
finds that the veteran's actions constitute abandonment of 
her appeal.  In light of that abandonment, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  In essence, 
a "case or controversy" involving a pending adverse 
determination to which the veteran has taken exception does 
not exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) 
[quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)].  
Accordingly, the Board is without jurisdiction to review the 
appeal with respect to this issue and the appeal must be 
dismissed.
 
Additional matters

As noted above, there is a nine year gap in the processing of 
this appeal by the agency of original jurisdiction.  Although 
it is not clear why this delay occurred, a reasonable 
explanation would be that it was due to the RO's inability to 
locate the veteran.

The Board is aware of due process concerns which may arise in 
connection with cases, such as this, in which a veteran's 
claim is being dismissed based on her failure to adhere to VA 
regulations rather than the Board's consideration of the 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below, the Board finds that 
the veteran has received appropriate due process as to this 
issue.

The Board acknowledges that it has decided the present appeal 
on a different legal basis than that applied by the RO.  The 
RO denied the request for waiver of recovery based on its 
substantive merits, not on the basis of the veteran's 
whereabouts being unknown.  When the Board addresses a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

With respect to this case, the Board concludes that the 
veteran has not been prejudiced by the dismissal of her 
appeal.  In multiple notices pertaining to her entitlement to 
educational benefits, the RO informed the veteran that she 
should report any change in her address or telephone number.  
She was, therefore, informed of the need to keep VA informed 
as to her whereabouts.  Because she was given proper notice 
and the opportunity to respond, the Board's action is not 
prejudicial.





CONTINUED ON NEXT PAGE



ORDER

The request for waiver of recovery of an overpayment of VA 
educational benefits in the amount of $288.16 is deemed to 
have been abandoned and is dismissed.




________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

